Citation Nr: 9915319	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-13 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of back injury.

3.  Entitlement to service connection for cervical spine 
disability, to include osteopenia, cervical spondylosis, 
cervical radiculopathy, cervical arthritis, and degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to December 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claims for service connection for a nervous 
disorder and a back disorder.

In the rating decision on appeal, the RO considered the 
appellant's claim for service connection for a cervical spine 
disability as part of the petition to reopen the claim for 
service connection for a low back disability.  The Board 
disagrees with the RO's determination and finds that claim 
for service connection for cervical spine disability has not 
been previously adjudicated.  The claim for service 
connection for cervical spine disability is a new claim and 
will be adjudicated as such.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in July 1975.  The appellant did not perfect an 
appeal as to that decision.

2.  The appellant has submitted evidence of current diagnoses 
of anxiety neurosis, which must be considered in order to 
fairly decide the merits of the claim.

3.  Service connection for residuals of back injury was 
denied by the RO in July 1975.  The appellant did not perfect 
an appeal as to that decision.

4.  The appellant has submitted evidence of current diagnoses 
of degenerative arthritis of the lumbar spine, which must be 
considered in order to fairly decide the merits of the claim.

5.  Competent evidence attributing anxiety neurosis to 
service is not of record.

6.  Competent evidence attributing degenerative arthritis of 
the lumbar spine to service is not of record.

7.  Competent evidence attributing osteopenia, cervical 
spondylosis, cervical radiculopathy, cervical arthritis, and 
degenerative disc disease to service is not of record.


CONCLUSIONS OF LAW

1.  The July 1975 rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for 
psychiatric disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

3  The June 1978 rating decision which denied service 
connection for residuals of back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

4.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for arthritis 
of the lumbar spine, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

5.  The claim for service connection for a psychiatric 
disorder, to include anxiety neurosis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for low back disorder, 
to include degenerative arthritis of the lumbar spine, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for cervical spine 
disability, to include osteopenia, cervical spondylosis, 
cervical radiculopathy, cervical arthritis, and degenerative 
disc disease, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

The appellant claims that he injured his back in service and 
that he has current problems with his back since that time.  
He states that he developed a psychiatric disorder in service 
partly due to his back problems and partly due to his being 
discharged from service early.

In a July 1975 rating decision, the RO denied service 
connection for nervous disorder and residuals of back injury.  
The evidence before the RO at that time included service 
medical records and a VA hospitalization summary report.

The service medical records reveal that in April 1963, 
examination of the appellant's spine and other 
musculoskeletal system was normal.  Psychiatric evaluation 
was normal.  In a report of medical history completed by the 
appellant at that time, he stated "no" to ever having or 
having now depression or excessive worry or nervous trouble 
of any sort.  The appellant reported that he had injured his 
back about one and one-half years earlier and that he wore a 
back brace for four months.  The appellant reported that he 
had had no trouble since that time.  In May 1963, it was 
noted that the appellant had reinjured his back two days 
earlier doing hand-to-hand combat.  Straight leg raising was 
negative, and there was mild lumbosacral spasm.  The 
impression was lumbosacral strain.  In June 1963, the 
appellant reported back pain for several years.  There had 
been no recent trauma.  Upon physical examination, the 
appellant's posture was noted to have very slight scoliosis.  
The examiner noted that the appellant's left leg was one 
centimeter shorter.  The appellant had full range of motion 
of the back.  There were no neurological changes as to 
reflexes, motor strength, or sensory examination.  The 
impression was very mild postural disturbance.  X-rays taken 
at that time of the lumbosacral spine were negative.

In August 1963, the appellant complained of back trouble.  
The examiner noted that the appellant had a history of an old 
back injury prior to service.  The appellant stated that when 
he had the back injury at age 14, he was given a brace, 
underwent physical therapy, used bed Board, ice, heat, 
exercise, and slept on the floor.  The examiner noted that 
the appellant had been seen at the orthopedic clinic at Fort 
Polk, which was felt to be postural.  This examiner stated 
that the appellant's posture looked good.  X-rays were 
reported as negative.  He was seen several days later.  The 
examiner noted that the only finding was weakness in the 
extensor back.  The examiner referred him to physical 
therapy.  In November 1963, examination of the spine and 
other musculoskeletal system was normal.  Psychiatric 
evaluation was normal.  In a report of medical history 
completed by the appellant at that time, the appellant stated 
"no" to ever having or having now bone, joint, or other 
deformity, but stated "yes" to ever having or having now 
depression or excessive worry and nervous trouble of any 
sort.

The appellant was hospitalized at a VA facility in March 1975 
for duodenal ulcer.  He was hospitalized in May 1975 with 
abdominal pain, which was noted to be probable duodenal ulcer 
disease.

In the July 1975 rating decision, the RO stated that service 
connection for nervous disorder was denied because the 
service medical records were void of complaints or treatment 
for nervousness.  The RO stated that as to the appellant's 
residuals of a back injury, there was no evidence of his back 
being aggravated in service and that at separation, there was 
no abnormality of the appellant's back.  In essence, the RO 
had determined that the appellant had not brought forth 
evidence of incurrence or aggravation of a nervous disorder 
or residuals of a back injury, a current diagnosis of a 
nervous disorder or residuals of a back injury, or evidence 
of a nexus between a diagnosis of a nervous disorder or of a 
back injury and service, and thus service connection was not 
warranted.  Stated differently, the appellant had not 
submitted evidence of a well-grounded claim for service 
connection for either a nervous disorder or residuals of a 
back injury.  The appellant filed a notice of disagreement as 
to the July 1975 rating decision, but did not perfect an 
appeal as to either claim.  Thus, the July 1975 decision 
became final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1975 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the July 1978 rating decision, the appellant has 
brought forth evidence of diagnoses of anxiety neurosis and 
degenerative arthritis of the lumbar spine.  The Board has 
determined such evidence is new and material and serves to 
reopen the claims for service connection for a nervous 
disorder and residuals of a back injury.  Specifically, the 
appellant has brought forth evidence of diagnoses of anxiety 
neurosis and degenerative arthritis of the lumbar spine.  
Service connection had been previously denied because he had 
no current disability or diagnosis.  That evidentiary defect 
has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection for a 
nervous disorder and residuals of a back injury because of 
the appellant's failure to bring forth evidence of current 
disability.  The appellant has presented a new factual basis 
for considering the claims; diagnoses that were previously 
missing.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Thus, as stated above, the Board has determined that the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) and will adjudicate the claims de novo.  
See Winters, 12 Vet. App. at 206.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether the claims, 
as reopened, are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Id.  The standard for a well-grounded claim is 
set out below.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that a nervous disorder, a low 
back disability, or a cervical spine disability arose during 
combat.  In fact, he did not have wartime service.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

The appellant had a Board hearing in March 1999.  The 
appellant stated that he had injured his back in hand-to-hand 
combat training at Fort Polk, Louisiana.  He stated that a 
fellow serviceman had gone to flip him over his shoulder and 
he got the appellant by the back of the neck and that pain 
went through his back.  He stated that he landed on his 
cervical spine.  He stated that later he developed pain down 
his arm and down his back.  The appellant stated that he was 
sure that x-rays were done and that they were negative.  He 
stated that when he went to Fort Knox, he continued to have 
problems with his back then and was told that he had pulled a 
muscle.  He stated that he went to see a psychiatrist for 
headaches, but was not given a psychiatric diagnosis.  The 
appellant stated that he continued to have headaches.  He 
stated that he had been told that the headaches were related 
to his cervical spine.

The appellant testified that he had been in treatment for his 
back since 1968 or so.  He stated that his nervous problem 
was related to his being discharged from service early.  
During the hearing, it was noted that the appellant was 
wearing a cervical spine collar, and the appellant stated he 
would get extremely painful headaches.

The Board has determined that the appellant's claims for 
service connection for a psychiatric disorder, to include 
anxiety neurosis; a low back disability, to include 
degenerative arthritis of the lumbar spine; and cervical 
spine disability, to include osteopenia, cervical 
spondylosis, cervical radiculopathy, cervical arthritis, and 
degenerative disc disease, are not well grounded.  The 
appellant has testified that he injured his neck in service.  
The appellant is competent to allege such occurrence.  He has 
stated that his lower back became painful during service, 
which he is also competent to allege, and it is substantiated 
by the service medical records.  The appellant has stated 
that he felt anxious in service, which he is competent to 
allege.  

The determination that the appellant's claims for service 
connection are not well grounded is based upon there not 
being any competent evidence in the claims file of a 
diagnosis of arthritis of the cervical or lumbar spine in 
service or manifestations of such to a compensable degree 
within one year following service.  Additionally, no medical 
professional has linked any of the above diagnoses to a 
disease or injury in service.  The service medical records 
are silent as to diagnoses of any sort of psychiatric 
disorder or cervical spine disability.  Although there are 
treatment reports of complaints of low back pain and findings 
related to the appellant's lumbar and lumbosacral spine, at 
separation, examination of the appellant's spine and other 
musculoskeletal system was normal.

The appellant has testified that he started going to the VA 
hospital since the 1960's; however, the medical records in 
the claims file do not start until 1975.  It must be noted 
that in its requests for medical records from the two VA 
facilities that the appellant has claimed he received 
treatment, the RO has requested records from December 1963 to 
the present.  The first notation of arthritis of the cervical 
spine is shown in 1977, which is many years after service.  
The other diagnoses of osteopenia, cervical spondylosis, 
cervical radiculopathy, and degenerative disc disease were 
entered after 1977.  Additionally, the first diagnosis of 
arthritis of the lumbosacral spine was in 1984.  Finally, the 
first diagnosis of anxiety neurosis was in 1983.  There have 
been post service diagnoses of osteopenia of the cervical 
spine, cervical spondylosis, cervical radiculopathy, cervical 
arthritis, and degenerative disc disease of the cervical 
spine, degenerative arthritis of the lumbar spine, 
osteoarthritis of the lumbosacral spine, and anxiety 
neurosis; however, none of the medical professionals who have 
entered such diagnoses have related them to the appellant's 
service.  See Caluza, supra; see also Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed.Cir. 1997).

The only nexus evidence between these diagnoses and service 
are the appellant's statements and testimony.  However, the 
appellant does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  The appellant's own, 
unsupported opinions, even when sworn, do not give rise to 
well-grounded claims.

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claims for service 
connection for a psychiatric disorder and a low back 
disability, but that such does not provide evidence to well 
ground the claims pursuant to 38 U.S.C.A. § 5107(a).  Thus, 
the Board need not reach the determination of whether VA has 
fulfilled its duty to assist as to the claims for service 
connection for a psychiatric disorder, to include anxiety 
neurosis and a low back disability, to include degenerative 
arthritis of the lumbar spine.  See Winters, 12 Vet. App. at 
206.  Regardless, there is no indication of additional 
pertinent evidence that is obtainable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
May 1997.

The Board notes that the statement of the case addressed 
whether the appellant had submitted new and material 
evidence.  However, the statement of the case supplied the 
appellant with a copy of 38 C.F.R. § 3.303, which relates to 
principles relating to service connection.  Additionally, the 
RO cited 38 U.S.C.A. § 5107 as to the duty to submit evidence 
of a well-grounded claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied at the RO level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claims for service connection for a 
psychiatric disorder and low back disability, stating that 
the appellant had not brought forth new and material 
evidence, the appellant has not been prejudiced by the 
Board's reopening the appellant's claims and denying them as 
not well grounded because the evidence is clear that the 
appellant has not submitted well-grounded claims for service 
connection for a psychiatric disorder and a low back 
disability, and his claims, regardless, lose.  See Winters, 
12 Vet. App. at 208 (citing 38 U.S.C.A. § 7261(b) (West 
1991); Laruan v. West, 11 Vet. App. 80, 81, 86 (1998) (en 
banc); Edenfield v. Brown, 8 Vet. App. 384, 389, 391 (1995) 
(en banc)).

As to the claim for service connection for cervical spine 
disability, the Board acknowledges that it has decided the 
appeal as to this issue on a different legal basis than the 
RO did.  When the Board, in a decision, addresses a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.

Lastly, because truth is presumed at the well-groundedness 
stage, the Board has not weighed or assessed the appellant's 
credibility.


ORDER

Service connection for a psychiatric disorder, to include 
anxiety neurosis; a low back disability, to include 
degenerative arthritis of the lumbar spine and osteoarthritis 
of the lumbosacral spine; and cervical spine disability, to 
include osteopenia, cervical spondylosis, cervical 
radiculopathy, cervical arthritis, and degenerative disc 
disease, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

